DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 7 and 8 are objected to because of the following informalities: 
In claim 1, line 2, it is suggested that “comprising” be replaced with “comprising:”.
In claim 1, line 6, it is suggested that “the programmable metamaterial” be replaced with “the programmable metamaterial array”.
In claim 4, line 2, it is suggested that “the receiver” be replaced with “the receiving system” to be consistent with claim 1.
In claim 4, line 4, it is suggested that “AD analog-digital” be replaced with “AD (analog-digital)”.
Claim 2-3 are depending on claim 1.
	In claim 7, line 12, it is suggested that “the final code” be replaced with “final code”.
	In claim 8, it is suggested that line 4 be deleted.
In claim 8, line 7, it is suggested that “an Euclidean distance matrix D” be replaced with “the Euclidean distance matrix D” since Euclidean distance matrix D is recited in parent claim, i.e., claim 7.
an available state K” be replaced with “if b does not belong to the available state K”.
In claim 9, line 13, it is suggested that “the final code” be replaced with “final code”.
In claim 10, line 11, it is suggested that “if b does not belong to an available state K” be replaced with “if b does not belong to the available state K”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Specifically, claim 7 recites “calculating Euclidean distance D between row vectors of the matrix A” in line 8. Then claim 7 recites “making a matrix D”. Therefore, D is not clearly defined because D cannot be both a Euclidean distance and a matrix. 
The first step of claim 8 recites “solving the Euclidean distance of matrix data of far-field patterns collected at different angles”.  First, there is no antecedent basis for “the Euclidean distance of matrix data of far-field patterns collected at different angles”. Second, a Euclidean distance is defined between two values. Although claim 8 recites “Euclidean distance of matrix data of far-field patterns collected at different angles”, it is not clear how a Euclidean distance is calculated for “far-field patterns collected at different angles” because more than two angles may 
Claim 9 recites “calculating Euclidean distance D between row vectors of the matrix A” in line 8. Then claim 9 recites “making a matrix D”. Therefore, D is not clearly defined because D cannot be both a Euclidean distance and a matrix. 
The first step of claim 10 recites “solving the Euclidean distance of matrix data of far-field patterns collected at different angles”.  First, there is no antecedent basis for “the Euclidean distance”. Second, a Euclidean distance is defined between two values. Although claim 10 recites “Euclidean distance of matrix data of far-field patterns collected at different angles”, it is not clear how a Euclidean distance is calculated for “far-field patterns collected at different angles” because more than two angles may exist. Further, claim 10 recites “available state K” in line 10, then claim 10 recites “K matrix” in line 12. Therefore, “K” is not clearly defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miller (US 5,608,722).
Consider claim 5:
see col. 15, lines 19-41, where Miller describes a subscriber unit in a wireless system), comprising the following steps: 
transmitting a binary code carrying original information to a far-field region in a form of an ever-changing far-field pattern (see col. 15, lines 31-41, where Miller describes that the subscriber unit transmits encoded data symbols to a receiving end, the binary value of every 6 data symbols is used to select one of 64 Walsh code sequences to encode the data symbols, thus a Walsh code sequence is selected based on 6 data symbols); and 
collecting electric field values received by receiving antennas located at different positions of the far-field region to obtain a far-field pattern (see col. 15, lines 19-41, where Miller describes that the subscriber unit transmits the encoded data symbols to a gateway receiver; see Fig. 2, col. 12, lines 62-67 and col. 13, lines 1-34, where Miller describes that the gateway receiver comprises antenna 60 and antenna 70 that are located at two different analog receivers; see col. 15, lines 37-41, where Miller describes that the gateway receiver detects the Walsh code, thus the far-field pattern); and 
recovering the transmitted original information according to a mapping relationship between the far-field pattern and a coding sequence (see col. 15, lines 37-41, where Miller describes that the gateway receiver yields the original symbol based on mapping the detected Walsh code into its corresponding symbol sequence). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arnitz et al (US 2019/0089055 A1) in view of Miller (US 5,608,722).
Consider claim 1:
		Arnitz discloses a direct radiation wireless digital communication system employing a digital coding metamaterial (see Fig. 1 and paragraph 0025, where Arnitz describes an antenna system 100), comprising: 
a transmitting system and a receiving system (see Fig. 1 and paragraphs 0025-0026, where Arnitz describes that the antenna system 100 includes a transmitter that transmits radiated waves 122 to far-end locations 140), 
wherein the transmitting system comprises a control module, a programmable metamaterial array and a feeding antenna (see Fig. 1 and paragraphs 0025-0028, where Arnitz describes that the transmitter includes a control circuitry 130 that is coupled to tunable EM scattering elements 120 which is connected to feeds 110 that propagate EM reference wave 112; see Fig. 2 and paragraph 0023, where Arnitz describes that the tunable EM scattering elements 120 are metamaterial array);  
the control module is connected to a programmable metamaterial control line, and converts information to be transmitted into a binary code, and loads the binary code to a control line of the programmable metamaterial (see Fig. 1 and paragraphs 0025-0028, where Arnitz describes that the control circuitry 130 includes a controller 132 which sends information to the tunable EM scattering elements 120 via control lines 134; see paragraphs 0094, where Arnitz describes that the controller may include logic circuitry, thus binary code);  
the programmable metamaterial array comprises an array of programmable metamaterial units, and loads the binary code (see Fig. 1 and paragraphs 0025-0028, where Arnitz describes that the EM scattering elements are arranged in an array and are tunable, thus programmable), 
wherein the binary code carrying the information is radiated into free space under the illumination of the feeding antenna in a form of an dynamically changing far-field radiation pattern under the illumination of the feeding antenna (see Fig. 1 and paragraphs 0025-0028, where Arnitz describes that the digital signal received by the tunable EM scattering elements 120 are modulated and radiated to far-end locations 140 under control of the EM reference wave 112 from feeds 110; see claim 143, where Arnitz describes that the control of the EM reference wave 112 from feeds 110 is an illumination);  
the receiving system comprises multiple receiving antennas, wherein the receiving system collects electric field values received by receiving antennas located at different positions in a far-field region to obtain a far-field pattern (see Fig. 1 and paragraphs 0025-0028, where Arnitz describes a plurality of different far-end locations 140 that receive the radiated wave 122 from the transmitter; ), and recovers the transmitted original information according to a mapping relationship between the far-field pattern and a coding sequence. 

	Miller teaches: a receiving system comprises a receiving processing module and multiple receiving antennas in signal connection with the receiving processing module (see Fig. 2, col. 12, lines 62-67 and col. 13, lines 1-34, where Miller describes a receiving system that comprises a control processor 78 which is connected to antenna 60 and antenna 70), and the receiving system obtains a far-field pattern and recovers the transmitted original information according to a mapping relationship between the far-field pattern and a coding sequence (see col. 15, lines 37-41, where Miller describes that the receiving system detects a Walsh code, thus a far-field pattern, and the receiving system yields the original symbol according to mapping the detected Walsh code into its corresponding symbol sequence).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the receiving system comprises a receiving processing module and multiple receiving antennas in signal connection with the receiving processing module, and the receiving system obtains a far-field pattern and recovers the transmitted original information according to a mapping relationship between the far-field pattern and a coding sequence, as taught by Miller to modify the method of Arnitz in order to allow for a more cost effective allocation of processing resources, as discussed by Miller (see col. 3, lines 55-58).
Consider claim 2:
see Fig. 2 and paragraph 0027, where Arnitz describes that the tunable metamaterial comprises a top surface 210, a middle layer 230 and a bottom layer 220; see paragraphs 0079-0081, where Arnitz describes dielectric material is inserted in the metamaterial), in which a diode is located in the H-shaped metal pattern, and the diode is electrically connected with the H-shaped metal pattern (see paragraph 0093, where Arnitz describes that antenna elements on the metamaterial may comprise diode). 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arnitz et al (US 2019/0089055 A1) in view of Miller (US 5,608,722), as applied to claim 2 above, and further in view of Landt (US 4,952,941).
Consider claim 3:
	Arnitz in view of Miller discloses the direct radiation wireless digital communication system employing a digital coding metamaterial according to claim 2 above. 
	Arnitz does not specifically disclose: the diode comprises at least one of a switching diode with an on-off state and a biased diode with continuous parameter change. 
 	Landt teaches: a switching diode with an on-off state (see col. 6, lines 12-19, where Landt describes a switching diode with an on state and an off state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the diode comprises at least one of a switching see col. 6, lines 12-19).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arnitz et al (US 2019/0089055 A1) in view of Miller (US 5,608,722), as applied to claim 1 above, and further in view of Hanein et al (US 2011/0121258 A1) and Perlman et al (US 2015/0229372 A1).
Consider claim 4:
	Arnitz in view of Miller discloses the direct radiation wireless digital communication system employing a digital coding metamaterial according to claim 1 above. Arnitz does not specifically disclose: (1), the receiver comprises rectifying antennas distributed at different angles, and (2), the receiving processing module comprises an AD analog-digital conversion and field-programmable gate array processing system. 
	Regarding (1), Hanein teaches: a receiver comprises rectifying antennas distributed at different angles (see Fig. 5A and paragraphs 0104-0105, where Hanein describes a receiver that comprises rectifying antennas at various orientations to receive incoming radiation).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the receiver comprises rectifying antennas distributed at different angles, as taught by Hanein to modify the method of Arnitz in order to collect and rectify radiation at arbitrary polarization, as discussed by Hanein (see paragraph 0106).
	Regarding (2), Perlman teaches: a receiving processing module comprises an AD analog-digital conversion and field-programmable gate array processing system (see paragraph 0087, where Perlman describes a baseband processor that includes a ADC; see paragraph 0103, where Perlman describes that the processor is a field-programmable gate array (FPGA)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the receiving processing module comprises an AD analog-digital conversion and field-programmable gate array processing system, as taught by Perlman to modify the method of Arnitz in order to deliver multiple simultaneous non-interfering data streams, as discussed by Perlman (see paragraph 0081).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,608,722) in view of Urzhumov et al (US 2019/0104421 A1).
Consider claim 6:
	Miller discloses the direct radiation wireless digital communication method employing a 
digital coding metamaterial according to claim 5 above. Miller does not specifically disclose: prior to transmitting the binary code, converting to-be-transmitted information into a binary code, and loading the binary code to a control line corresponding to the programmable metamaterial. 
	Urzhumov teaches: prior to transmitting a binary code, converting to-be-transmitted information into a binary code, and loading the binary code to a control line corresponding to the programmable metamaterial (see Fig. 2 and paragraphs 0029-0033, where Urzhumov describes a processor that generates encoded symbols and provides the encoded symbols to a tunable metamaterial antenna via a bus). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: prior to transmitting the binary code, converting see paragraph 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LIHONG YU/Primary Examiner, Art Unit 2631